— Order, Supreme Court, New York County (Carol E. Huff, J.), entered December 6, 1990, which denied the motion of plaintiff for summary judgment, unanimously affirmed, without costs. Appeal from the order of said Court and Justice entered May 10, 1991, which, inter alia, denied plaintiff’s cross-motion to vacate, deemed a motion for reargument by the IAS court, unanimously dismissed as non-appealable, without costs.
Plaintiff Friedlander commenced this action, on behalf of herself in the name of the real estate general partnership, for dissolution and related relief.
By order entered December 6, 1990, the IAS court denied a motion for summary judgment which was predicated on the theory that a certain written communication by plaintiff had effectively dissolved the partnership. Plaintiff timely appealed therefrom. Thereafter, plaintiff, in a cross-motion sought to *609vacate the aforesaid order which, as noted, by the IAS court, was in reality nothing more than a motion to reargue. Upon a review of the record, we affirm the order entered on December 6, 1990, and dismiss the appeal from the order entered May 10, 1991 (see, Foley v Roche, 68 AD2d 558, 567-568). Concur— Sullivan, J. P., Kupferman, Ross, Smith and Rubin, JJ.